Citation Nr: 0305899	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The appellant had active service from November 1989 to 
February 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  During service, the appellant was diagnosed with an 
adjustment disorder with disturbance of emotions and conduct.

3.  Following service, the appellant was diagnosed with 
polysubstance abuse.  

4.  Substance abuse is not a disability for VA purposes.

5.  No currently diagnosed psychiatric disorder is shown to 
be causally or etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred or 
aggravated during service, nor may a psychosis be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1132, 1137, 1153 5103A, 5107(b), 5108 (West 2002); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.159).

First, VA has a duty under the VCAA to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and supplemental statement of the 
case issued in connection with the appellant's appeal, as 
well as additional correspondence to the appellant, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed to 
process the appellant's claim.  The RO also informed the 
appellant of what the evidence must show in order to grant 
service connection, as well as provided a detailed 
explanation of why the requested benefit was not granted.  In 
addition, the rating decision, statement of the case, and 
supplemental statement of the case included the criteria for 
granting service connection, as well as other regulations 
pertaining to his claim.  Similarly, a September 2002 letter 
to the veteran, from the RO, notified the veteran of the 
VCAA, the kind of information needed from him and what he 
could do to help his claim, and the VA's responsibilities in 
obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (requiring VA to notify the appellant of what 
evidence he was required to provide and what evidence VA 
would attempt to obtain).  Accordingly, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the appellant's service medical records and private 
medical records have been obtained.  In addition, the 
appellant was afforded a VA examination.  The appellant and 
his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist has been satisfied and 
the case is ready for appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92.

An appellant is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  The mere fact of an in-
service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.   In addition, an appellant is entitled 
to a presumption of service connection where an appellant has 
served continuously for a period of 90 days or more during a 
period of war and a chronic disability, such as a psychosis, 
becomes manifest to a degree of 10 percent or more within one 
year of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, "no compensation 
shall be paid if the disability is the result of the person's 
own willful misconduct or abuse of alcohol or drugs."  See 
38 U.S.C.A. §§ 1110, 1131.  Willful misconduct is defined as 
"an act involving conscious wrongdoing or known prohibited 
action."  See 38 C.F.R. § 3.1(n).  Alcohol use is considered 
willful misconduct where one deliberately drinks a beverage 
to enjoy its intoxicating effects, and intoxication results 
proximately and immediately in disability or death.  See 
38 C.F.R. § 3.301(c)(2).  Similarly, the progressive and 
frequent use of drugs to the point of addiction is considered 
willful misconduct.  Where drugs are used to experience their 
effects, and the effects result proximately and immediately 
in disability, the disability is considered the result of 
willful misconduct.  See 38 C.F.R. § 3.301(c)(3).

The pertinent evidence of record consists of the appellant's 
service medical records, private medical records, and a VA 
examination report.

The appellant's November 1989 Report of Medical History and 
contemporaneous Report of Medical Examination are negative 
for reporting of or clinical findings of a psychiatric 
disorder.

From January 1990 to February 1990, the appellant was 
hospitalized.  The appellant was diagnosed with adjustment 
disorder, with disturbance of emotion and conduct.  The 
narrative summary from the appellant's hospitalization states 
that he denied a history of psychiatric illness, and reported 
a history of marijuana, cocaine, and alcohol use prior to his 
service.  In addition, the narrative summary noted that the 
appellant stated at admission that his main goal was to 
"'get out of the Army'" and that the appellant did not 
display signs or symptoms of a psychotic disorder or 
affective disorder while hospitalized.  A Report of Mental 
Status Evaluation indicates that there was no evidence of a 
psychiatric disorder/illness and that an administrative 
separation was recommended as his difficulties performing 
were a source of problems for the Army.  According to a 
memorandum regarding the appellant's mental status 
evaluation, comprehensive psychiatric and psychological 
testing did not indicate the presence of a psychotic 
disorder.  The memorandum also stated that the appellant 
behaved in a bizarre fashion, "more suggestive of someone 
trying to feign mental illness than of someone suffering a 
psychotic disorder."  His DD 214, Certificate of Release or 
Discharge from Active Duty, indicates that he was discharged 
due to problems with his performance and conduct.

A private evaluation from Cornerstone Community Health dated 
May 1990 states that the appellant admitted to use of 
cocaine, marijuana, and alcohol.  His mother reported that he 
had problems with anger and physical abuse prior to entering 
the military, but that she did not notice any other 
behavioral changes until after his military service.  
Examination showed a flat affect, impaired memory with regard 
to his apparent psychotic episodes, fair insight and 
judgment, and clear and coherent speech.  The diagnoses were 
rule-out mixed bipolar disorder and rule-out polysubstance 
abuse.  August 1990 records show treatment for alcohol and 
cocaine abuse.

Private medical records from Kent Community Hospital Complex, 
dated October 1990 to November 1990, indicate that the 
appellant was treated for subchronic paranoid schizophrenia.  
According to the discharge summary, the appellant was 
admitted for subjective complaints of depression, marked 
social withdrawal, and severe social and vocational 
dysfunction.  The records also indicate that the appellant 
reported that he was fine until February 1990, wherein he 
suffered a "major psychiatric decompensation" while serving 
in the Army.  He also reported that there were no particular 
psychosocial precipitants, but that he had auditory and 
visual hallucinations, paranoia, thought impairment, "mind 
reading," and "blocking."   Mental status examination 
showed that the appellant was alert, oriented, and 
cooperative, with slightly decreased psychomotor activity.  
Memory and concentration were excellent, and insight and 
judgment were fairly good.  Affect was flat.  He denied 
alcohol and drug abuse.  Medication was administered, but no 
therapy was provided.

An August 1993 record from Cornerstone Community Health 
indicates that the appellant feigned suicidal ideation in 
order to get assistance with his substance abuse problem.

Private medical records from the Center for Forensic 
Psychiatry have also been associated with the appellant's 
claims file.  A May 1994 competency examination and 
evaluation for purposes of determining criminal 
responsibility by D. C. Boersma, Ph.D. indicated that the 
appellant had a history of substance abuse; that the 
appellant had episodes of mental illness including mania and 
psychoses with behavioral agitation and preoccupation; and 
that he was legally insane at the time of his alleged 
offenses.  A July 1994 evaluation for purposes of determining 
whether a civil commitment was necessary by L. J. Quinn, 
M.D., indicated that there was no evidence of organicity or 
complaints of psychotic symptoms.  J. Terry, A.C.S.W., the 
chief clinician, found that the appellant had a disturbance 
of thought and mood and her impression was schizoaffective 
disorder, mixed substance by history.  A July 1997 competency 
examination and evaluation for purposes of determining 
criminal responsibility by Dr. Boersma indicated that the 
appellant had a history of substance abuse; that he did not 
manifest a depressed mood or depressive symptoms; that his 
behavior was not indicative of anxiety; that his motor 
behavior was unremarkable; and that there was no evidence of 
any genuine psychotic or psychological symptoms.  Dr. Boersma 
also noted that the appellant exaggerated his complaints and 
problems, and that his statements were offered "without much 
conviction."

Records from St. Mary's Health Services dated May 1995 to 
October 1997 are also of record.  Diagnoses included 
schizophrenia and substance abuse.  Records also show a 
diagnosis of bipolar disorder and a possible anti-social 
personality disorder.  In addition, his substance abuse was 
noted as including cocaine, marijuana, and alcohol.  
Treatment notes and evaluation reports indicate that his 
symptoms included religious preoccupation, poor insight, 
paranoia, unpredictable behavior, and mood swings.  

Additional records from Cornerstone Community Health dated 
February 1994 to April 1998 indicate that the appellant 
reported regular cocaine, alcohol, and marijuana abuse, a 
history of imprisonment, and a history of hospitalizations.  
A February 1994 record indicates that the appellant attempted 
to gain admission for treatment because he needed a place to 
sleep.  Another February 1994 record indicates that the 
appellant was brought in for evaluation after an arrest.  
According to the report, the appellant had been smoking crack 
cocaine and abusing alcohol.  The examiner determined that 
the appellant did not appear to be experiencing a psychosis, 
but that attempts to properly assess mental status were 
unsuccessful.

Another February 1994 evaluation, requested by the Kent 
County Jail (where the appellant was incarcerated), indicated 
that there was no evidence of delusions or paranoia.  The 
appellant was inconsistent in his information and behavior, 
and he refused to discuss his family or past history.  The 
examining provider indicated that the appellant's 
presentation appeared manipulative and not indicative of 
mental illness, as there was no evidence of psychotic 
symptoms or irrational behavior.  The examining provider also 
noted that the appellant maintained his "intent 'to get out 
of [jail] sooner or later'."  The diagnostic impressions 
included cocaine abuse, rule out manic bipolar disorder, and 
anti-social personality disorder.  An August 1995 report 
showed that a mental status evaluation indicated that the 
appellant made contradictory statements regarding suicidal 
and homicidal ideation in an effort to gain admission; that 
he was quite agitated; that he admitted cocaine and alcohol 
use, but denied substance abuse; and that he made statements 
indicating he experienced delusions.  Diagnoses were manic 
bipolar disorder with psychotic features and cocaine abuse in 
partial remission.

Records from Harbinger dated April 1998 to December 1998 show 
that the appellant had a lengthy history of substance abuse 
and dependence, which resulted in many psychiatric 
hospitalizations and arrests.  In addition, it was noted that 
his problems were behavioral and that his serious drug abuse 
resulted in the psychosis.  Previous Axis I diagnoses were 
noted as including bipolar disorder, paranoid schizophrenia, 
and psychoactive substance abuse disorder, but that the 
medical records supported a single diagnosis of substance 
abuse, with violent behavior and psychotic episodes occurring 
as a result.  An associated August 1998 psychiatric 
evaluation indicates that the appellant was alert and 
oriented, without evidence of suicidal or homicidal ideation 
or hallucinations.  Judgment and insight were intact.  The 
appellant was noted as "not invested in treatment."  
Diagnoses were substance-induced mood disorder, polysubstance 
abuse, and rule-out schizoaffective disorder.

The appellant was afforded a VA examination in connection 
with his claim in September 1999.  According to the report, 
the appellant's claims file was reviewed prior to the 
examination.  The appellant reported being hospitalized while 
in service after a "mental breakdown" because he felt that 
other soldiers were playing mind games with him and because 
he felt like he was Jesus.  He also reported that he worked 
for six months prior to service, but that he went on Social 
Security disability after his service, as he had difficulty 
concentrating.  He complained that he had a nervous condition 
and that his medications keep him from being 
"schizophrenic."  He denied drug and alcohol use.  

Examination showed that the appellant was well groomed and 
oriented.  When questioned, the appellant "wanted to present 
some of the beliefs that he [reported that he] entertained in 
the past, such as [the belief that he was Jesus]."  His 
speech was coherent and normal in rate and volume.  His 
thoughts were organized and goal-directed.  There was no 
evidence of any delusional or hallucinatory ideas.  The Axis 
I diagnosis was polysubstance abuse, probably in remission.  
The examiner noted that the symptomatology presented and the 
historical data contained in the appellant's medical records 
were more compatible with a diagnosis of substance abuse, 
given the uncertainty of the diagnoses found in his medical 
records (i.e., "rule-out").  In addition, the examiner 
stated that the "symptoms and behavior that [the appellant] 
demonstrated [were] more characteristic of a toxic reaction 
to such agents, then (sic) they [were] to a bipolar or 
affective or schizophrenic disorder."  

In this case, the Board finds that the presumption of 
soundness does not attach because the appellant did not have 
service for six or more months prior to his separation from 
service for failures with regard to his performance and 
conduct.  See 38 U.S.C.A. § 1132.  See also 38 C.F.R. 
§ 3.303(c) (manifestation of symptoms of chronic disease from 
a date so close to enlistment that the disease could not have 
originated in such a short period of time establishes pre-
service existence of the disorder).  Likewise, the Board 
finds that the symptomatology the appellant experienced 
during his service did not increase in severity.  In-service 
and post-service treatment records from 1990 are negative for 
any objective evidence of a psychiatric disorder.  In this 
regard, the Board notes that it appears that the diagnosis of 
paranoid schizophrenia by Kent Community Hospital appears to 
have been based on the complaints reported by the appellant 
and not objective manifestations, as the mental status 
examination appears to have been based primarily on the 
complaints of the appellant and not objective medical 
findings.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 
(1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
appellant).  In short, the medical evidence shows that the 
appellant's psychiatric symptomatology during service was 
merely a manifestation of the appellant's manipulative 
behavior.  

Additionally, the Board finds that the appellant is not 
entitled to a presumption of service connection with regard 
to any psychiatric disorder, because he did not have 
continuous service for 90 days.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (an appellant is 
entitled to a presumption of service connection where he or 
she has served continuously for 90 days and a psychosis 
manifests itself to a degree of 10 percent or more within one 
year from the date of termination of such service).  

Furthermore, while the Board acknowledges that the appellant 
was treated for an adjustment disorder, with emotional and 
conduct disturbance, during service, the medical evidence of 
record clearly indicates that the appellant does not 
currently have a psychiatric disorder.   In this regard, the 
Board notes that the appellant's in-service treatment records 
shows that the appellant did not show signs or symptoms of a 
psychotic or affective disorder while in service, and that 
psychiatric and psychological evaluations were negative for a 
psychotic disorder.  Moreover, several post-service private 
medical records indicated that there was no evidence of any 
genuine psychotic or psychological symptomatology and that 
many of his post-service diagnoses were of polysubstance 
abuse, and not of a psychiatric disorder.  In addition, the 
medical evidence of record demonstrates that the appellant 
often feigned psychological and psychotic complaints in order 
to manipulate certain events (i.e., discharge from service, 
release from jail).  Most significantly, the Board notes that 
the VA examiner, in September 1999, found that any symptoms 
and behavior the appellant may have exhibited were 
characteristic of his reaction to drug and alcohol abuse, and 
that the most accurate diagnosis of the appellant's disorder 
was substance abuse, which is not a disability for VA 
purposes.  See 38 U.S.C.A. § 1132.  See also 38 C.F.R. 
§ 3.1(n) (substance abuse is considered willful misconduct, 
where the appellant's use of drugs and alcohol was considered 
intentional and for their intoxicating effects).  The Board 
places significant probative value on the opinion of the VA 
examiner, which was based on review of the entire evidentiary 
record, consideration of the appellant's assertions and 
history, and an examination of the appellant.  "In the 
absence of proof of present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement to 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.").  Accordingly, 
the Board finds that the appellant is not entitled to service 
connection for a psychiatric disorder.

The Board acknowledges the appellant's statements that he has 
a psychiatric disorder related to his service, but observes 
that his statements are insufficient to establish a causal 
link between his current disorder, if any, and his service.  
As the appellant is a layperson, without medical training or 
expertise, his contentions, without more, do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions or evidence of 
causation, as it requires medical knowledge).  As such, there 
is simply no probative medical evidence of record to support 
the appellant's contentions. 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the appellant's claims of service 
connection for an acquired psychiatric disorder.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor of the appellant, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Appellants Law Judge, Board of Appellants' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Appellants Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Appellants 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

